t c memo united_states tax_court deavrah m chandler petitioner v commissioner of internal revenue respondent docket no 11710-02l filed date deavrah m chandler pro_se james a kutten for respondent memorandum opinion cohen judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether there was an abuse_of_discretion in rejecting petitioner’s offer to compromise for dollar_figure petitioner’s unpaid federal_income_tax liabilities for and exceeding dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in texas at the time the petition was filed petitioner filed her federal individual_income_tax_return on date on date the tax_liability reflected on that return was assessed in the amount of dollar_figure petitioner’s tax_liability was partially offset by federal_income_tax withholding and late filing and failure to pay additions to tax and interest were assessed subsequently overpayments from and were applied to petitioner’s tax_liability petitioner filed her federal_income_tax return on date on date the tax_liability reflected on that return was assessed in the amount of dollar_figure petitioner’s tax_liability was partially offset by federal_income_tax withholding and late filing and failure to pay additions to tax and interest were assessed as of date the total amount owing on petitioner’s federal_income_tax liabilities for and was dollar_figure on date respondent sent to petitioner in care of frank l zerjav zerjav her authorized representative a final notice - notice_of_intent_to_levy and notice of your right to a hearing on behalf of petitioner zerjav submitted a request for collection_due_process_hearing form on date petitioner signed a form_656 offer_in_compromise proposing to compromise her and federal_income_tax liabilities for dollar_figure the offer_in_compromise with supporting information was submitted to the brookhaven service_center in holtsville new york on date an appeals officer sent to petitioner a letter advising her that the hearing that she had requested was tentatively scheduled for date but that another time for a hearing could be arranged the letter stated if you want us to consider any collection alternatives such as an installment_agreement or offer-in- compromise please complete the enclosed financial statements these may include form 433-a collection information statement for individuals and or form 433-b collection information statement for businesses provide complete verification of your income and expenses we must be able to review this information to determine that collection alternatives are possible zerjav responded to the appeals officer’s date letter zerjav stated that an offer_in_compromise had been submitted to the brookhaven service_center and he requested that the hearing be rescheduled for after the valuation currently being held with the brookhaven service_center on date the appeals officer explained in a telephone conference with zerjav that because this was a cdp sec_6330 collection_due_process case the offer_in_compromise would be reviewed by the office of appeals rather than by the service_center on date the appeals officer sent to zerjav a letter stating that the offer_in_compromise had been reviewed but that additional information was needed additional information was submitted to the appeals officer by zerjav on date the appeals officer reviewed the financial information submitted by zerjav on behalf of petitioner she also independently researched petitioner’s financial data and assets and concluded that relevant information had not been disclosed by petitioner or by zerjav based on the information that she had obtained the appeals officer determined that petitioner could pay her entire and income_tax liabilities the appeals officer considered petitioner’s reported income for and the information relied on by the appeals officer included information about petitioner’s income for including a withdrawal of more than dollar_figure from an individual_retirement_account and dollar_figure in gross_proceeds from the sale of real_property and petitioner’s spouse’s income_tax returns on date a notice_of_determination concerning collection action s under sec_6320 and or was sent to petitioner in addition to setting forth a determination that the requirements of applicable law and administrative procedures had been met explanatory materials attached to the notice_of_determination stated the following the offer_in_compromise an offer to compromise the and income_tax liabilities as to doubt as to collectibility was received on by the irs the taxpayer offered dollar_figure on a liability totaling dollar_figure as of date a form 433-a was received complete verification of the financial statement was not received by appeals the financial statement was not accurate initial review of the information that was received indicated a net realizable equity in assets of more than dollar_figure the household_income for was determined to be an average of dollar_figure her allowable expenses were determined to be dollar_figure the taxpayer has sufficient assets to full pay and also has the ability to make monthly payments in order to full pay because she can full pay she does not qualify for an offer_in_compromise therefore an offer_in_compromise is not currently a viable alternative the petition in this case asserted the collection action as determined by the commissioner is for income taxes for the calendar years through none of which is in dispute the petitioner seeks relief under the offer_in_compromise oic program only the calendar years and are involved in this proceeding however among the errors alleged by petitioner in the petition were quarrels with the appeals officer’s computation of petitioner’s ability to pay and the absence of independent review specifically the petition alleges h the entire offer consideration process was conducted solely by the appeals_division which further violates the intent of congress under the irs restructuring and reform act of the act to the extent petitioner has been denied the opportunity of an independent review of the rejected offer as required under the act petitioner has at all times acted in good_faith in connection with her tax affairs therefore denial of an offer that would give her a fresh_start is misplaced moreover no alternatives such as income collateral agreements were made available to either the petitioner or her representative prior to issuance of this determination after the case was set for trial respondent filed a motion for summary_judgment although petitioner was ordered to serve on respondent and file with the court a written response to the motion for summary_judgment she failed to do so however when the case was called for hearing on the motion for summary_judgment petitioner was permitted to testify and to present the testimony of her representative as a means of explaining her position see rule b d discussion the primary dispute in this case arises from an apparent misunderstanding by petitioner and her representative of the effect of sec_6320 and sec_6330 sec_6320 pertaining to liens and pertaining to levies were enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 to provide new procedural protections for taxpayers in collection matters sec_6330 generally provides that the commissioner may not proceed with collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter the statute specifically provides that such hearing shall be held by the internal_revenue_service office of appeals sec_6330 a taxpayer is entitled to only one hearing with respect to the taxable_period s involved in the proposed lien or levy sec_6330 if the taxpayer is dissatisfied with the determination made after the hearing judicial review of the determination such as that sought in this case is available see generally 114_tc_176 sec_6330 specifies the matters considered at the hearing in this case there is no dispute that the requirements of applicable laws and procedures regarding the assessment have been met sec_6330 and there is no dispute with respect to the underlying tax_liability sec_6330 sec_6330 provides a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise the only collection alternative offered by petitioner during the process before appeals was an offer_in_compromise for dollar_figure no other issues were raised we review respondent’s determination for abuse_of_discretion goza v commissioner supra pincite petitioner asserted during the hearing on the motion for summary_judgment that she was faced with more than dollar_figure in unpaid taxes that she had rejected a suggestion to pursue bankruptcy as a means of avoiding her debts and that she faced hardship in paying her tax_liabilities she also argued that the information submitted with the offer_in_compromise was out of date and that she was prepared to update the information to establish her inability to pay petitioner apparently is seeking relief from taxes for other years that are not involved in the proposed levy and the determination that is the basis of this proceeding this case involves only unpaid liabilities for and totaling approximately dollar_figure and not petitioner’s total outstanding tax obligations in any event petitioner’s claims of current financial hardship cannot be considered in this proceeding because they were not raised before the appeals officer see 118_tc_488 through the testimony of her representative petitioner also attempted to raise a dispute with the facts set forth in respondent’s motion for summary_judgment concerning whether petitioner would have been amenable to collection alternatives other than the dollar_figure offer_in_compromise that she had submitted the statute however contemplates that the taxpayer raise at the hearing relevant issues including offers of collection alternatives sec_6330 the statute requires the appeals officer only to consider the offers of collection alternatives raised and information presented by the taxpayer see eg crisan v commissioner tcmemo_2003_318 willis v commissioner tcmemo_2003_302 o’brien v commissioner tcmemo_2003_290 schulman v commissioner tcmemo_2002_ it does not require continuous negotiation in reviewing the determination made by the appeals_office we are limited to reviewing the information that petitioner presented having reviewed the financial data in the record we conclude that it was not an abuse_of_discretion to reject the dollar_figure offer_in_compromise petitioner also complains that there was no review within the appeals_office and that there was an abuse_of_discretion by the appeals officer in not referring the offer_in_compromise evaluation to irs collection personnel with whom petitioner’s representative had experience in some cases assistance from revenue officers may be sought see eg van vlaenderen v commissioner tcmemo_2003_346 petitioner does not have a right under sec_6330 however to more than one hearing or to a hearing before anyone other than the office of appeals sec_6330 we conclude therefore that the matters disputed by petitioner are not material that the material facts are not in dispute and that respondent is entitled to judgment as a matter of law an appropriate order and decision will be entered
